UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (mark one) x Annual report under section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended February 28, 2010 o transition report under section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number: 0-50472 New Frontier Energy, Inc. (Name of small business issuer in its charter) Colorado 84-1530098 (State or other jurisdiction of incorporation or organization) (I.R.S. Identification No.) 1801 Broadway, Suite 920, Denver, Colorado 80202 (Address of principal executive offices)(Zip Code) (303) 730-9994 (Registrant’s telephone number) Securities registered under Section 12 (b) of the Exchange Act:None Name Of Each Exchange On Which Registered:N/A Securities registered under Section 12 (g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYes xNo Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. oYes xNo Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Check is there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the issuer is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)oYes xNo The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant as of August 31, 2010, was approximately $2,306,784 based upon the last reported sale on that date. The number of the Registrant’s shares of $0.001 par value common stock outstanding as of December 1, 2010, was 68,325,516 (not including 78,864 shares that have not been issued). See Note 6 – Stockholders’ Equity. TABLE OF CONTENTS Part I Item 1. and Item 2. Business and Properties 2 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 19 Item 3. Legal Proceedings 19 Item 4. (Removed and Reserved). 20 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Issuer Purchase of Equity Securities. 20 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 31 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 32 Item 9(T)(A). Controls and Procedures 32 Item 9B. Other Information 34 PART III Item 10. Directors, Executive Officers, and Corporate Governance; 34 Item 11. Executive Compensation. 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 41 Item 13. Certain Relationships and Related Transactions, and Director Independence. 43 Item 14. Principal Accounting Fees and Services 44 Part IV Item 15. Exhibits, Financial Statement Schedules 44 SIGNATURES 46 Additional Information Descriptions in this Annual Report on Form 10-K are qualified in their entirety by reference to the content of any contract, agreement or other document described or incorporated herein and are not necessarily complete.Reference is made to each such contract, agreement or document filed as an exhibit to this Report or incorporated herein by reference by the Company as permitted by regulations of the Securities and Exchange Commission (the “SEC” or the “Commission”). i FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and New Frontier Energy, Inc. (the “Company”), intends that such forward-looking statements be subject to the safe harbors created thereby.These statements include, among others: · Our business strategy and financial condition; · Exploration and development drilling prospects, inventories, projects, plans and programs; · Oil and natural gas reserves; · Availability and costs of drilling rigs and field services; · The price of oil and gas and the general state of the economy; · The willingness and ability of third parties to honor their contractual commitments; · Risks associated with not being the operator of certain of the Company’s properties; · Our ability to raise additional capital, as it may be affected by current conditions in the stock market and competition in the oil and gas industry for risk capital; · Environmental and other regulations, as the same presently exist and may hereafter be amended; · Volatility of our stock price; and · Plans, objectives, expectations and intentions. These statements may be made expressly in this document or may be incorporated by reference to documents that we will file with the Securities and Exchange Commission. You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates” or similar expressions used in this Annual Report.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurance that such expectations will prove to have been correct. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. We caution you not to put undue reliance on these statements, which speak only as of the date of this Annual Report. Further, the information contained in this Annual Report or incorporated herein by reference is a statement of our present intention and is based on present facts and assumptions and may change at any time and without notice, based on changes in such facts or assumptions. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. We undertake no responsibility or obligation to update publicly these forward-looking statements but may do so in the future in written or oral statements.Investors should take note of any future statements made by or on our behalf. 1 PART I Item 1. and Item 2.Business and Properties General New Frontier Energy, Inc. (“NFEI” or the “Company” or “we” or “us”) is an independent energy company engaged in the exploration, development, acquisition, and production of natural gas and crude oil. The Company’s operations are conducted entirely in the continental United States, principally in the Green River Basin in Colorado and Wyoming and the Denver Julesberg Basin in Colorado. We were originally organized under the laws of the State of Colorado as Storage Finders.com, Inc. on January 7, 2000. In March 2001, we changed our name to New Frontier Energy, Inc. and commenced operations in the oil and gas industry through the acquisition of all of the outstanding shares of Skyline Resources, Inc. Skyline was operated as our subsidiary through the close of business on February 28, 2005, at which time it was merged into the Company. Our principal office is located at 1801 Broadway, Suite 920, Denver, Colorado 80202, and our telephone number is (303) 730-9994. Strategy Our strategy is to deliver net asset value per share growth to our investors via attractive oil and gas investments. Our focus in meeting the goal of building shareholder value is on the successful execution of exploration for and development of onshore plays in the United States through strategic partnerships. We believe that we will be able to create long-term value for our shareholders by targeting low to medium risk projects that offer repeatable success allowing for meaningful production and reserve growth. Properties As of February 28, 2010, we owned interests in approximately 80,902 gross acres (54,433 net) in the Greater Green River Basin and the Denver Julesberg Basin, all of which is classified as undeveloped acreage. There are no proved reserves as of February 28, 2010 and 2009. The Company owns 65.95% of the limited partnership interests, 79.69% of the General Partnership Interest and 67.32% of the total interest of Slater Dome Gathering, LLLP (“SDG”). SDG owns an 18-mile gas gathering line that transports the Company’s natural gas from the Slater Dome Field (Greater Green River Basin) to the Questar transportation line in Baggs, Wyoming. Recent Developments and Related Transactions Greater Green River Basin On August 10, 2009, the Company entered into a Participation Agreement (the “Participation Agreement”) with Entek GRB LLC (“Entek”) under which Entek agreed to purchase certain assets of the Company for $1.0 million and spend up to an additional $11.5 million over three years on exploration and development within approximately 66,000 gross acres (the “Underlying Leases”) to earn up to 55% of the Company’s interest in the Underlying Leases and certain of its other assets, including its partnership interests in SDG (collectively the “Assets”). The Company and Entek also created an area of mutual interest (the “Area of Mutual Interest”) in all lands located in Routt County, Colorado, Moffatt County, Colorado, Sweetwater County, Wyoming, and Carbon County Wyoming. Pursuant to the Area of Mutual Interest, Entek shall be entitled to participate for up to 55% in any additional interest acquired within the Area of Mutual Interest by the Company and the Company shall be entitled to participate for up to 45% in any additional interest acquired within the Area of Mutual Interest. 2 Pursuant to the Participation Agreement, Entek has the right to participate in the exploration and development of the Underlying Leases, and the right to earn assignments of interests in the Assets in three phases. On August 10, 2009, Entek irrevocably committed to expend $3.0 million (the “Phase 1 Funds”) to earn 16.25% (the “Phase 1 Interests”) of the Company’s interest in the Assets. Between the first anniversary date and the second anniversary date of the Participation Agreement, Entek has the right but not the obligation to expend $4.0 million (the “Phase 2 Funds”) and earn an additional 16.25% (the “Phase 2 Interests”) of the Company’s interest in the Assets. Between the second anniversary date and the third anniversary date of the Participation Agreement, Entek has the right but not the obligation to expend approximately $4.5 million (the “Phase 3 Funds”) and earn an additional 18.4375% (the “Phase 3 Interests”) of the Company’s interest in the Assets. If during any Phase, Entek fails to expend an amount equal to or greater than the threshold amount for the respective Phase period, then Entek shall have the right, but not the obligation, within 10 days after the end of the Phase period to deposit the difference between the Phase threshold amount and the amount expended into a segregated account in order to earn the full interest in the Phase. The amounts deposited into the segregated account shall be expended in the following work program. Entek will have the right to become the operator after the completion of Phase 1 and the commencement of Phase 2, subject to certain regulatory and other approvals. Two wells targeting the Niobrara Chalk formation were drilled in November and December 2009 on the Underlying Leases, and a third well targeting the Niobrara Chalk formation was drilled in July 2010.NFEI’s participation in the third well is a subject of dispute between NFEI and Entek. NFEI is currently negotiating with Entek to resolve this dispute. As of February 28, 2010, Entek had completed its obligation for Phase I and has earned in aggregate a 20.3125% interest of the Company’s interest in the Assets. In accordance with the terms of the Participation Agreement, Entek took over as the operator of the Slater Dome Field and the Focus Ranch Unit on May 1, 2010. On September 22, 2010, Entek informed NFEI that it had completed its obligations under Phase II. NFEI disputes this assertion and is negotiating with Entek to resolve this dispute. Denver Julesberg Basin On June 4, 2010, the Company entered into a Purchase and Sale Agreement with Carrizo Oil & Gas, Inc. (“Carrizo”) to sell its interest in certain oil and gas leases (the “Leases”) in the Denver Julesburg Basin (“DJ Basin”) in Weld and Morgan Counties, Colorado. (Please see “Our Oil and Gas Operations” below for more details) Series C Convertible Preferred Stock Effective December 1, 2009, the 216,000 outstanding shares of Series C Preferred Stock converted into an aggregate 34,099,265 shares of common stock pursuant to the automatic conversion provisions of the Series C Preferred Stock. As of October 20, 2010, for technical reasons, 78,864 shares out of the 34,099,265 have not yet been issued. Our Oil and Gas Operations Greater Green River Basin The Company’s acreage in the Greater Green River Basin is primarily made up of the Slater Dome Field and the Focus Ranch Unit. The Slater Dome Field is comprised of 32,620 gross acres (17,766 net acres) and the Focus Ranch Unit consists of 33,242 gross acres (25,227 net acres) adjacent to and southeast of the Slater Dome Field in northwest Colorado. The Company has an approximately 53.125% working interest in the Slater Dome Field and an approximately 79.6875% working interest in the Focus Ranch Unit. Historically, the primary drilling objective has been natural gas in the lower Iles coal-bearing formation of the Mesa Verde Group at depths ranging from 700 to 3,200 feet, along with a secondary objective consisting of a group of sands (the Deep Creek Sands) that exist between the base of the Iles formation and the top of the Mancos shale. The Company has shifted its focus and the main drilling objective now is for oil in the Niobrara Chalk, Carlile Shale and Frontier Sandstone Formations at depths ranging from 7,000 to 9,000 feet. 3 In November 2009, we began a two well drilling program targeting the Niobrara formation, successfully drilling the Robidoux 13-15T and the Battle Mountain 14-15 to the targeted depths. In July 2010, the Butter Lake 32-10 well was drilled in the Focus Ranch Unit to its targeted depth. The Robidoux 13-15T well is shut in. The Battle Mountain 14-15 and Butter Lake 32-10 wells are in production and are producing marginal flow rates of oil and gas. We have not received reliable reporting from Entek, the operator, as to the exact production rates, if any, for these two wells and we have not recovered any proved reserves from these wells. During the fiscal year ended February 28, 2010, Green River Basin assets produced 112,836 Mcf of gas, of which 24,948 Mcf was used in operations and 87,888 Mcf was delivered.During the fiscal year ended February 28, 2009, the Slater Dome Field produced 229,629 Mcf of gas, of which 38,939 Mcf was used in operations and 190,690 Mcf was delivered. As of February 28, 2010 and 2009, there were no recoverable reserves from our wells in the Greater Green River Basin based upon the existing price of natural gas and the costs required to drill new wells and conduct operations. Denver Julesberg Basin Commencing in the fall of 2007 through the fall of 2008 we acquired leases for approximately $577,600 in the Denver Julesberg Basin located in Northeast Colorado from approximately 35 interest owners. During the fiscal year ended February 28, 2010, we owned 100% of the working interest in 15,040 gross acres and 11,440 net acres and were the operator. On June 4, 2010, the Company entered into a Purchase and Sale Agreement with Carrizo Oil & Gas, Inc. (“Carrizo”) to sell its interest in certain leases (“Leases”) in the DJ Basin.The Company received proceeds of approximately $5.0 million (net of related deal expenses) from the sale of the interest in the Leases. Pursuant to the Purchase and Sale Agreement, Carrizo must drill not less than three Carry Wells (as defined in the Purchase and Sale Agreement) in the 18 months following the closing (the “Drilling Period”) on the sale of the interest in the Leases and carry the Company for a 33 1/3% working interest in each of these wells (subject to adjustment as provided in the Purchase and Sale Agreement).In the event that Carrizo fails to commence the drilling of the three Carry Wells during the Drilling Period, the Leases (except for a 640 acre tract) shall be reassigned back to the Company. Pursuant to the Purchase and Sale Agreement, if Carrizo commences drilling three Carry Wells before the end of the Drilling Period, the Company has the option to re-acquire an undivided 1/3 working interest in the Leases.To reacquire the 1/3 workinginterest in the Leases, the Company shall pay 1/3 of to the total amount Carrizo paid to the Company to acquire the interest in the Leases plus 1/3 of any amount Carrizo has paid to renew, extend or replace the Leases during the Drilling Period. In connection with the Purchase and Sale Agreement, the Company and Carrizo also entered into an AMI Agreement whereby the Company and Carrizo agreed to create an area of mutual interest in all governmental sections within which the Company owns Leases as of June 4, 2010 (subject to certain exclusions) (the “AMI Territory”). Pursuant to the AMI Agreement, the Company and Carrizo granted the other party the option acquire its proportionate interest, (33 1/3 in the case of the Company and 66 2/3 in the case of Carrizo) in any oil and gas leases and other interests in the AMI Territory. There have been no wells drilled within this area and there are no proved reserves at February 28, 2010 and 2009. Our Other Properties On or about January 30, 2010, we moved our corporate office from Littleton, Colorado and entered into a three year lease for approximately 2,192 square feet of office space located at 1801 Broadway, Suite 920, Denver, Colorado 80202. The lease payments for the Denver office is approximately $1,222 per month for months 1-12 under the Lease, $1,313 per month for months 13-24 under the Lease and $1,404 per month for months 25-36 under the Lease in addition to our share of the building’s operating costs and expenses. 4 On June 15, 2007, the Company acquired real property in Steamboat Springs, CO (the “Steamboat Property”). The purchase price for the Steamboat Property was $1,175,000. In connection with the purchase of the Steamboat Property, the Company entered into a five-year mortgage in the principal amount of $881,250 (the “Steamboat Mortgage”), which had an interest rate of 7.56% per annum. The Steamboat Mortgage required equal monthly payments during the term of the mortgage in the amount of $8,256, with the balance of $698,604 due on June 14, 2012. The Steamboat Mortgage terms were modified on February 26, 2009, whereby the maturity date was changed to September 1, 2009. Effective July 7, 2009, the Company transferred legal title to the Steamboat Property to the Company’s former President and CEO, as nominee, to facilitate the refinancing of the Steamboat Property. On July 7, 2009, the former President and CEO, as nominee for the Company, entered into a new mortgage in the amount of $635,000 (the “New Steamboat Mortgage”). The Company retained equitable ownership of the Steamboat Property and the accompanying financial statements reflect the rights and responsibilities of ownership, including the obligation under the New Steamboat Mortgage described in the next paragraph. The New Steamboat Mortgage has a one year term, due July 6, 2010, and bears interest at the rate of prime plus 400 basis points with a floor of 10% and is collateralized by the Steamboat Property. As a condition of the New Steamboat Mortgage, interest in the amount of $63,500 has been prepaid. The Company has the option to prepay the New Steamboat Mortgage in full, or in part, without penalty. Should the Company prepay the New Steamboat Mortgage, the unamortized prepaid interest will be returned to the Company. At February 28, 2010, the balance of the New Steamboat Mortgage was $635,000. In June 2010, the Company executed a Quit Claim Deed with the former President and CEO to transfer the legal title to the Steamboat Property back to the Company.The Company also paid off the remaining outstanding balance on the Steamboat Mortgage of $633,962 ($1,058 of prepaid interest was refunded and credited against the principal balance of $635,000). Oil and Gas Data Proved Reserves At February 28, 2010 and 2009, we internally analyzed our reserves and based upon the existing price of natural gas and the costs required to drill new wells and conduct operations, we determined that there were no recoverable reserves from the wells in the Greater Green River Basin at February 28, 2010 and 2009. Production and Price History The following table sets forth information regarding net sales of natural gas and certain price and cost information for each of the periods indicated (there were no oil sales in 2010 or 2009): February 28, February 28, February 29, Net Natural Gas Sales (Mcf) Average Natural Gas Sale Price (per Mcf): $ $ $ Average Costs ($ per Mcf): Average Lease Operating Expense (per Mcf) $ $ $ Depreciation, Depletion and Amortization Expense (per Mcf) $ $ $ Average General and Administrative Expense (per Mcf) (1) $ $ $ Excludes stock-based compensation (non-cash) of $4.2 million, $1.7 million and $2.3 million for fiscal years ended 2010, 2009 and 2008, respectively. Productive Wells The following table sets forth information relating to the productive wells in which we owned a working interest as of February 28, 2010. Productive wells are wells that are currently producing or are found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of the production exceed production expenses and taxes, including gas wells awaiting pipeline connections to commence deliveries.Gross wells are the total number of producing wells in which we have an interest, and net wells are the sum of our factional working interests owned in gross wells. 5 February 28, 2010 February 28, 2009 February 29, 2008 Gross Net Gross Net Gross Net Green River Basin 16 16 16 Denver Julesberg Basin - Drilling Activity The results of our drilling activity for the year-ended February 28, 2010, February 28, 2009 and February 29, 2008 are as follows: February 28, 2010 February 28, 2009 February 29, 2008 Gross Net Gross Net Gross Net Productive wells - Dry - Total - We drilled two wells during fiscal year end February 28, 2010: the Robidoux 13-15T Well and the Battle Mountain 14-15 Well. The Robidoux 13-15T is shut in. The Battle Mountain 14-15 Well is producing marginal quantities of oil and gas. We have not received reliable reporting from Entek, the operator, as to the exact production rates, if any, of the Battle Mountain 14-15 Well. Leases The following table sets forth information as of February 28, 2010 relating to our leasehold acreage. Basin / Area Developed Acreage (1) (Gross / Net) Undeveloped Acreage (2) (Gross / Net) Green River Basin Slater Dome Field - / - 32,620 / 17,766 Focus Ranch Unit - / - 33,242 / 25,227 Denver Julesberg Basin - / - 15,040 / 11,440 Total - / - 80,902 / 54,433 Developed acres are acres spaced to and assigned to productive wells within proved acreage. We had no proved reserves at February 28, 2010 and 2009. Undeveloped acres are acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil or natural gas, regardless of whether such acres contains proved reserves. Operations Effective May 1, 2010, pursuant to the Participation Agreement, we assigned the operator status of our Slater Dome Field and Focus Ranch Unit to Entek. Decisions by Entek may affect our capital requirements and subject us to financial penalties for failure to comply.As the operator of these properties, Entek has control over the management of operations and makes decisions regarding expenditures on these properties. Carrizo is the operator of the DJ Basin in Colorado 6 Market for Oil and Gas and Major Customers The availability of a ready market for our oil and gas depends upon numerous factors beyond our control, including the extent of domestic production and importation of oil and gas, the relative status of the domestic and international economies, the capacity of the gas transportation systems, the marketing of other competitive fuels, fluctuations in seasonal demand and governmental regulation of production, refining, transportation and pricing of oil, natural gas and other fuels. Effective August 1, 2007, we entered into an agreement with an independent third party whereby they would market the gas produced from the Slater Dome Field.During the fiscal year ended February 28, 2010, sales to two unaffiliated customers were 91% of sales and 9% of sales. During the fiscal year ended February 28, 2009, sales to two unaffiliated customers were 90% and 10% of sales. Based on the current demand for natural gas and oil, and the availability of other purchasers, we believe that the Company is not dependent upon either of these customers and the loss of the major customer of our gas would not have a material adverse effect on the Company’s financial condition and results of operations. Seasonality Generally, but not always, the demand for natural gas decreases during the summer months and increases during the winter months. Pipelines, utilities, local distribution companies and industrial users utilize natural gas storage facilities and purchase some of their anticipated winter requirements during the summer, which can lessen seasonal demand fluctuations. Seasonal weather conditions, hunting seasons and wildlife restrictions limit our drilling and producing activities and other oil and natural gas operations. These seasonal anomalies can limit our ability to conduct our proposed operations and can increase competition for equipment, supplies and personnel during the spring and summer months, which could lead to shortages and increase costs or delay our operations. Competition The oil and natural gas industry is intensely competitive. Our competition includes major natural resource companies that operate globally, as well as independent operators located throughout the world, including North America. Most of these companies have greater financial resources than we do. These companies may be able to pay more for productive oil and natural gas properties and exploratory prospects or to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. In addition, these companies may have a greater ability to continue exploration activities during periods of low oil and natural gas market prices. Our larger or integrated competitors may be able to absorb the burden of existing, and any changes to, federal, state, and local regulations more easily than we can, which would adversely affect our competitive position. We also face intense competition in obtaining capital for drilling and acquisitions and are at a competitive disadvantage compared with larger companies, which may have a material adverse effect upon the results of operations of the Company.Our ability to acquire additional properties and to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment. In addition, because we have fewer financial and human resources than many companies in our industry, we may be at a disadvantage in bidding for exploratory prospects and producing oil and natural gas properties. Government Regulation The production and sale of oil and gas are subject to various federal, state and local governmental regulations, which may be changed from time to time in response to economic or political conditions and can have a significant impact upon overall operations. Matters subject to regulation include drilling permits, discharge permits for drilling operations, drilling bonds, reports concerning operations, the spacing of wells, unitization and pooling of properties, taxation, abandonment and restoration and environmental protection. These laws and regulations are under constant review for amendment or expansion. From time to time, regulatory agencies have imposed price controls and limitations on production by restricting the rate of flow of oil and gas wells below actual production capacity in order to conserve supplies of oil and gas. Changes in these regulations could require us to expend significant resources to comply with new laws or regulations or changes to current requirements and could have a material adverse effect on the company. The regulatory burden on the oil and gas industry increases the cost of doing business in the industry and consequently affects profitability.We are also subject to changing and extensive tax laws, the effects of which cannot be predicted.Further, SDG is subject to the jurisdiction of various federal, state and local agencies. 7 Oil & Gas Regulation The governmental laws and regulations which could have a material impact on the oil and gas exploration and production industry are as follows. Drilling and Production Our operations are subject to various types of regulation at federal, state and local levels. These types of regulation include requiring permits for the drilling of wells, drilling bonds and reports concerning operations. Most states, and some counties and municipalities in which we operate, also regulate one or more of the following: · The location of wells; · The method of drilling and casing wells; · The rates of production or “allowables”; · The surface use and restoration of properties upon which wells are drilled; · The plugging and abandoning of wells; and · Notice to surface owners and other third parties. State laws regulate the size and shape of drilling and spacing units, or proration units, governing the pooling of oil and natural gas properties. Some states allow forced pooling or integration of tracts to facilitate exploration, while other states rely on voluntary pooling of lands and leases. In some instances, forced pooling or unitization may be implemented by third parties and may reduce our interest in the unitized properties. In addition, state conservation laws establish maximum rates of production from oil and natural gas wells, generally prohibit the venting or flaring of natural gas and impose requirements regarding the ratability of production. These laws and regulations may limit the amount of natural gas and oil we can produce from our wells or limit the number of wells or the locations at which we can drill. Moreover, each state generally imposes a production or severance tax with respect to the production and sale of oil, natural gas and natural gas liquids within its jurisdiction. Natural Gas Sales Transportation Historically, federal legislation and regulatory controls have affected the price of the natural gas we produce and the manner in which we market our production. The Federal Energy Regulatory Commission (“FERC”) has jurisdiction over the transportation and sale for resale of natural gas in interstate commerce by natural gas companies under the Natural Gas Act of 1938 and the Natural Gas Policy Act of 1978. FERC also regulates interstate natural gas transportation rates and service conditions, which affects the marketing of natural gas that we produce, as well as the revenues we receive for sales of our natural gas. Commencing in 1985, FERC promulgated a series of orders, regulations and rule-makings that significantly fostered competition in the business of transporting and marketing gas. Today, interstate pipeline companies are required to provide nondiscriminatory transportation services to producers, marketers and other shippers, regardless of whether such shippers are affiliated with an interstate pipeline company. Under FERC's current regulatory regime, transmission services must be provided on an open-access, non-discriminatory, basis at cost-based rates or at market-based rates if the transportation market at issue is sufficiently competitive. Mineral Act The Mineral Leasing Act of 1920 (“Mineral Act”) prohibits direct or indirect ownership of any interest in federal onshore oil and gas leases by a foreign citizen of a country that denies “similar or like privileges” to citizens of the United States. Such restrictions on citizens of a “non-reciprocal” country include ownership or holding or controlling stock in a corporation that holds a federal onshore oil and gas lease. If this restriction is violated, the corporation's lease can be canceled in a proceeding instituted by the United States Attorney General. Although the regulations of the Bureau of Land Management (which administers the Mineral Act) provide for agency designations of non-reciprocal countries, there are presently no such designations in effect. 8 Environmental Regulation Our activities are subject to existing federal, state and local laws and regulations governing environmental quality and pollution control. Our operations are also subject to stringent environmental regulation by state and federal authorities, including the Environmental Protection Agency (“EPA”). Such regulation can increase the cost of such activities. In most instances, the regulatory requirements relate to water and air pollution control measures. Waste Disposal The Resource Conservation and Recovery Act (“RCRA”) and comparable state statutes affect oil and gas exploration and production activities by imposing regulations on the generation, transportation, treatment, storage, disposal and cleanup of “hazardous wastes” and on the disposal of non-hazardous wastes. Under the auspices of the EPA, the individual states administer some or all of the provisions of RCRA, sometimes in conjunction with their own, more stringent, requirements. Drilling fluids, produced waters and most of the other wastes associated with the exploration, development and production of crude oil, natural gas or geothermal energy constitute “solid wastes,” which are regulated under the less-stringent non-hazardous waste provisions, but there is no guarantee that the EPA or the individual states will not adopt more stringent requirements for the handling of non-hazardous wastes or categorize some non-hazardous wastes as hazardous for future regulation. CERCLA The federal Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”) imposes joint and several liability for costs of investigation and remediation and for natural resource damages, without regard to fault or the legality of the original conduct, on certain classes of persons with respect to the release into the environment of substances designated under CERCLA as hazardous substances (“Hazardous Substances”). These classes of persons or potentially responsible parties include the current and certain past owners and operators of a facility or property where there is or has been a release or threat of release of a Hazardous Substance and persons who disposed of or arranged for the disposal of the Hazardous Substances found at such a facility. CERCLA also authorizes the EPA and, in some cases, third parties to take actions in response to threats to the public health or the environment and to seek to recover the costs of such action. Although CERCLA generally exempts petroleum from the definition of Hazardous Substances in the course of operations, we may in the future generate wastes that fall within CERCLA's definition of Hazardous Substances. We may also in the future become an owner of facilities or properties on which Hazardous Substances have been released by previous owners or operators. We may in the future be responsible under CERCLA for all or part of the costs to clean up facilities or property at which such substances have been released and for natural resource damages. Air Emissions Our operations are subject to the Federal Clean Air Act, and associated state laws and regulations, regulate emissions of various air pollutants through the issuance of permits and the imposition of other requirements. In addition, EPA has developed, and continues to develop, stringent regulations governing emissions of toxic air pollutants at specified sources. Major sources of air pollutants are subject to more stringent, federally imposed permitting requirements. Administrative enforcement actions for failure to comply strictly with air pollution regulations or permits are generally resolved by payment of monetary fines and correction of any identified deficiencies. Alternatively, regulatory agencies could require us to forego construction, modification or operation of certain air emission sources. 9 Clean Water Act The Clean Water Act (“CWA”) imposes restrictions and strict controls regarding the discharge of wastes, including produced waters and other oil and natural gas wastes, into waters of the United States, a term broadly defined. Permits must be obtained to discharge pollutants into federal waters. The CWA provides for civil, criminal and administrative penalties for unauthorized discharges of oil, hazardous substances and other pollutants. It imposes substantial potential liability for the costs of removal or remediation associated with discharges of oil or hazardous substances. State laws governing discharges to water also provide varying civil, criminal and administrative penalties and impose liabilities in the case of a discharge of petroleum or its derivatives, or other hazardous substances, into state waters. In addition, the EPA has promulgated regulations that may require us to obtain permits to discharge storm water runoff. In the event of an unauthorized discharge of wastes, we may be liable for penalties and costs. We believe that we are in substantial compliance with current applicable environmental laws and regulations. As the operator of the Slater Dome Field and the Focus Ranch Unit, Entek is responsible for obtaining all permits and government permission necessary to operate these properties and permits to drill wells. Carrizo, as the operator of the DJ Basin, is responsible for obtaining all permits and government permission necessary to operate these properties and permits to drill wells. The Company, as the General Partner of SDG is responsible for maintaining easements or other arrangements with owners of the land over which the Gas Gathering Pipeline is built, as well as operating and maintaining the Gas Gathering Pipeline. Research and Development Activities No research and development expenditures have been incurred, either on our account or sponsored by customers, during the past two years. Employees We currently have two employees. Our executive officers devote such time, as each officer deems necessary to perform his duties to the Company and are subject to conflicts of interest. None of our employees are subject to a collective bargaining agreement, and we consider our relations with our employees to be excellent. From time to time, we use the services of clerical and accounting personnel on a part-time basis and the services of executives, geologists, engineers, landmen and other professionals on a contract basis as may be necessary for our oil and gas operations. Available Information We do not have a website.We make available, free of charge, all filings with the SEC and all press releases.Requests should be sent by mail to our corporate secretary at our principal office at 1801 Broadway, Suite 920, Denver, Colorado 80202.This Annual Report on Form 10-K contains information provided by other sources that we believe are reliable. We cannot assure you that the information obtained from other sources is accurate or complete. Item 1A.Risk Factors Investing in our securities involves risk. In evaluating the Company, careful consideration should be given to the following risk factors, in addition to the other information included or incorporated by reference in this annual report. Each of these risk factors could materially adversely affect our business, operating results or financial condition, as well as adversely affect the value of an investment in our common or preferred stock. In addition, the “Forward-Looking Statements’’ located in this Form 10-K, and the forward-looking statements included or incorporated by reference herein describe additional uncertainties associated with our business. 10 Risks Related To Our Business We have a limited operating history. We were formally organized in January 2000 and did not commence operation in the oil and gas industry until February 2001. We began producing gas in June 2005 but have had a limited history of producing oil and gas.As a result, there is a limited history of production or generating revenue against which to compare our revenues during the fiscal year ended February 28, 2010. We are substantially dependent upon the Slater Dome Field and the Focus Ranch Unit, which causes our risk to be concentrated. Our plan of operation includes efforts to develop the Slater Dome Field and the Focus Ranch Unit pursuant to the Participation Agreement with Entek.If the development of these properties are not successful, we may be forced to seek additional opportunities.Substantially all of our current capital investment has been spent on the development of the Slater Dome Field.If we are unable to develop the Slater Dome Field and the Focus Ranch Unit, assuming we have sufficient capital resources, we will be forced to seek additional investments. Investigating and locating suitable properties for acquisition is expensive and time-consuming. Even if we are successful in identifying one or more additional properties for acquisition, there is no assurance that we can obtain such properties at reasonable prices or that we will have sufficient capital to finance the acquisitions and development of these properties.As a result of our dependence on a limited number of properties, we may be disproportionately exposed to the impact of delays or interruptions of production from these wells or increased expenses caused by significant governmental regulation, transportation capacity constraints, the availability and capacity of compression and gas processing facilities, curtailment of production or interruption of transportation of natural gas produced from the Slater Dome Field and the Focus Ranch Unit. Our substantial dependence on a limited number of properties for cash flow increases the risk of our future success. We have incurred losses from operations and negative cash flow that is likely to continue until we can economically produce oil or natural gas. We have a history of losses from operations and negative cash flow that is likely to continue until we economically produce oil or natural gas.A significant portion of our cash flow since inception has come from equity and debt investments.Unless we economically produce oil and gas in the future, these losses will continue.If we continue to experience losses from operations and negative cash flow as we have in the past, there can be no assurance that we will be able to continue operations as anticipated, if at all.Further, the price of our common stock may be adversely affected. We have not obtained an independent reserve report of oil and gas reserves for the fiscal years ended February 28, 2010 and 2009. We internally analyzed our reserves and based upon the existing price of natural gas and the costs required to drill new wells or conduct operations, we determined that at February 28, 2010 and 2009, there were no recoverable reserves from our wells in the Greater Green River Basin. We did not obtain an independent reserve report at February 28, 2010 or 2009. As such, there is no way to determine the financial viability of our properties or the amount of oil and gas that may be recoverable.Investors in the Company’s securities must be willing to accept the risk that the Company does not have available for review a reserve report that may provide an indication of the amount of oil and gas that may be recoverable from our properties. Continued poor economic conditions could negatively impact our business. Our operations are affected by local, national and worldwide economic conditions. The consequences of a potential or prolonged recession may include a lower level of economic activity, reduced demand for oil and gas products and uncertainty regarding energy prices and the capital and commodity markets. A lower level of economic activity might result in a decline in energy consumption, which may adversely affect our revenues and future growth. Instability in the financial markets, as a result of recession, poor economic conditions or otherwise, also may affect the cost of capital and our ability to raise capital. 11 Prospects that we acquire may not yield natural gas or oil in commercially viable quantities. We describe some of our current prospects and our plans to explore those prospects in this Annual Report.See “Business.”Further, we intend to be active in the acquisition of additional prospects and properties in the future.A prospect is a property on which we have identified what we believe, based on available seismic and geological or other information, to contain natural gas or oil.However, the use of seismic data and other technologies will not enable us to know conclusively prior to drilling and testing whether natural gas or oil will be present or, if present, whether natural gas or oil will be present in sufficient quantities to recover drilling or completion costs or to be economically viable.If we drill wells that we identify as dry holes in our current and future prospects, our drilling success rate may decline and materially harm our business. In sum, the cost of drilling, completing and operating any well is often uncertain and new wells may not be productive or contain sufficient quantities of natural gas or oil to be economic. We are dependent upon the operation of SDG’s Gas Gathering Pipeline to transport our natural gas from the Slater Dome Field to a Questar transportation line in Baggs, Wyoming. We are entirely dependent upon the operation of SDG’s Gas Gathering Pipeline to transport gas produced at the Slater Dome Field to the Questar transportation line.Further, any wells at the Focus Ranch Unit will also be depended upon the Gas Gathering Pipeline when they are connected.If the Gas Gathering Pipeline was not available for any reason to transport gas produced at the Slater Dome Field, and the Focus Ranch Unit in the future, it would have an immediate direct and material adverse effect upon the Company and our results from operations. We are dependent upon transportation and storage services provided by third parties. In addition to our dependence on the Gas Gathering Pipeline, we are dependent on the transportation and storage services offered by various interstate and intrastate pipeline companies for the marketing of, delivery and sale of our gas supplies.Both the performance of transportation and storage services by interstate pipelines and the rates charged for such services are subject to the jurisdiction of FERC or state regulatory agencies.An inability to obtain transportation and/or storage services at competitive rates can hinder our processing and marketing operations and/or affect our sales margins, which would have a material adverse effect upon our results from operations. We may be required to take write-downs of the carrying values of our oil and natural gas propertiesand the Gas Gathering Pipeline. During the fiscal year ended February 28, 2010 and 2009, we incurred impairment of our oil and gas properties in the amount of $7.0 million and $7.5 million, respectively.Accounting rules require that we review periodically the carrying value of our oil and natural gas properties and the Gas Gathering Pipeline for possible impairment. Based on specific market factors and circumstances at the time of the prospective impairment reviews, and the continuing evaluation of development plans, production data, rate of flow of gas through the pipeline, economics and other factors, we may be required to write down the carrying value of our oil and natural gas properties or the Gas Gathering Pipeline.A write-down constitutes a non-cash charge to earnings.We may incur further impairment charges in the future, which could have a material adverse effect on our results of operations in the periods taken. Drilling for and producing natural gas is governed by a number of federal, state and local laws and regulations, including environmental regulations, which are beyond our control. Many aspects of gathering, processing, marketing and transportation of natural gas are subject to federal, state and local laws and regulations, which can have a significant impact upon overall operations.Both transportation and storage of natural gas by interstate pipelines and the rates charged for such services are subject to the jurisdiction of FERC or state regulatory agencies.The construction and operation of gathering lines, plants and other facilities are subject to environmental laws and regulations that could affect the financial position or results of operations and may be subject to FERC. 12 The production and sale of oil and gas are subject to various federal, state and local governmental regulations, which may be changed from time to time in response to economic or political conditions, and we are unable to predict the ultimate cost of compliance.Matters subject to regulation include discharge permits for drilling operations, drilling bonds, reports concerning operations, the spacing of wells, unitization and pooling of properties, taxation and environmental protection.From time to time, regulatory agencies have imposed price controls and limitations on production by restricting the rate of flow of oil and gas wells below actual production capacity in order to conserve supplies of oil and gas.Changes in these regulations or non-compliance could have a material adverse effect upon our operations and financial condition. Our coalbed methane exploration and production activities does and will result in the discharge of large volumes of produced groundwater into adjacent lands and waterways. The ratio of methane gas to produced water varies over the life of the well. The environmental soundness of discharging produced groundwater pursuant to water discharge permits has come under increased scrutiny. Moratoriums on the issuance of additional water discharge permits or more costly methods of handling these produced waters, may affect future well development. Compliance with more stringent laws or regulations, more vigorous enforcement policies of the regulatory agencies, difficulties in negotiating required surface use agreements with land owners or receiving other governmental approvals could delay our exploration and production activities in the Slater Dome Field, the Focus Ranch Unit and in our other prospects and/or require us to make material expenditures for the installation and operation of systems and equipment for pollution control and/or remediation, all of which could have a material adverse effect on our financial condition or results of operations. Recent Colorado regulatory changes could limit our Colorado operations and adversely affect our cost of doing business. Our future operations and cost of doing business in Colorado may be affected by changes in regulations and the ability to obtain drilling permits. Our properties located in Colorado are subject to the authority of the Colorado Oil and Gas Conservation Commission (“COGCC”). The COGCC recently approved new rules governing oil and gas activity. The costs of these and the other proposed rules could add substantial increases in incremental well costs in our Colorado operations. The rules could also impact the ability and extend the time necessary to obtain drilling permits, which creates substantial uncertainty about our ability to meet future drilling plans and thus production and capital expenditure targets, which may have a material adverse effect upon the Company and its results of operations. All of our producing properties are currently located in Colorado and Wyoming, making us vulnerable to risks associated with operating in one major geographic area. Our operations have been focused in Colorado and Wyoming, which means our current producing properties are currently geographically concentrated in that area. Because our operations are not diversified geographically, the success of our operations and our profitability may be disproportionately exposed to the effect of any regional events, including fluctuations in prices of natural gas and oil produced from the wells in the Colorado and Wyoming area, natural disasters, restrictive governmental regulations, transportation capacity constraints, weather, curtailment of production or interruption of transportation, and any resulting delays or interruptions of production from existing or planned new wells. Properties that we buy may not produce as projected and we may be unable to determine reserve potential, identify liabilities associated with the properties or obtain protection from sellers against them. One of our growth strategies is to capitalize on opportunistic acquisitions of oil and natural gas properties. However, our reviews of acquired properties are inherently incomplete, because it generally is not feasible to review in depth every individual property involved in each acquisition.However, even a detailed review of records and properties may not necessarily reveal existing or potential problems, nor will it permit a buyer to become sufficiently familiar with the properties to assess fully their deficiencies and potential. Inspections may not always be performed on every well or property, and environmental problems, such as ground water contamination, are not necessarily observable even when an inspection is undertaken. Even when problems are identified, we often assume certain environmental and other risks and liabilities in connection with acquired properties.Any losses incurred as a result could have a material adverse effect upon the Company and its results of operations. 13 Our drilling activities and prices received from the sale of oil and gas may be impacted adversely by new taxes. The federal, state and local governments in which we operate impose taxes on the oil and gas products we sell and may impose taxes on our drilling activities.Recently, there has been a significant amount of discussion by legislators concerning a variety of energy tax proposals. In addition, many states have raised state taxes on energy sources and additional increases may occur.Any significant increase in taxes on our oil and gas products or operations may have a material adverse effect upon our drilling activities, oil and natural gas prices and our results from operations. We are currently negotiating with Entek, who we rely on to operate the Slater Dome Field and the Focus Ranch Unit, to resolve several material disputes with regard to certain terms of the Participation Agreement Effective May 1, 2010, pursuant to the Participation Agreement, we assigned the operator status of our Slater Dome Field and Focus Ranch Unit to Entek. Decisions by Entek may affect our capital requirements and subject us to financial penalties for failure to comply.As the operator of these properties, Entek has control over the management of operations and makes decisions regarding expenditures on these properties. Currently, we have several material disputes with Entek with regards to the interpretation and implementation of the terms of the Participation Agreement. We are currently negotiating with Entek to resolve these disputes. There can be no assurance that these negotiations will be successful. We share responsibility with Entek for all permits necessary for the Gas Gathering Pipeline. The Company, along with Entek, as a General Partner of SDG, is responsible for maintaining easements or other arrangements with owners of the land over which the Gas Gathering Pipeline is built, as well as operating and maintaining the Gas Gathering Pipeline.While we do not expect that such permits or other regulations will be a material impediment to the operation of our business, there can be no assurance that we will obtain the necessary permits and easements.The failure to do so could have a material adverse effect upon our operations and financial condition. Our results of operations are dependent upon market prices for oil and natural gas, which fluctuate widely and are beyond our control. Our operations are affected by future oil and natural gas prices that fluctuate widely, and low prices could have a material adverse effect on our operations.Our success is dependent largely on the prices received for natural gas and oil production.Prices received also affect the amount of future cash flow available for capital expenditures and may affect the ability to raise additional capital.Lower prices may also affect the amount of natural gas and oil that can be economically produced from reserves either discovered or acquired.Further, it could affect the amount of natural gas that is transported through the Gas Gathering Pipeline owned by SDG.Further, prices for natural gas and oil fluctuate widely. Factors that can cause price fluctuations include, but are not limited to: · The level of consumer product demand; · Weather conditions; · Domestic and foreign governmental regulations; · The price and availability of alternative fuels; · Political conditions in natural gas and oil-producing regions; · The domestic and foreign supply of natural gas and oil; · The price of foreign imports; and · Overall economic conditions. The availability of a ready market for our oil and gas depends upon numerous factors beyond our control, including the extent of domestic production and importation of oil and gas, the relative status of the domestic and international economies, the capacity of gas transportation systems, the marketing of other competitive fuels, fluctuations in seasonal demand and governmental regulation of production, refining, transportation and pricing of oil, natural gas and other fuels, each of which could have a material adverse effect upon our results of operations. 14 The oil and gas industry in which we operate involves many operating risks that can cause substantial losses. Drilling and production of oil and natural gas involves a variety of operating risks, including but not limited to: · Fires; · Explosions; · Blow-outs and surface cratering; · Uncontrollable flows of underground natural gas, oil or formation water; · Natural disasters; · Pipe and cement failures; · Casing collapses; · Embedded oilfield drilling and service tools; · Abnormal pressure and geological formations; · Environmental hazards such as natural gas leaks, oil spills, pipeline ruptures; and · discharges of toxic gases. If any of these events occur, we could incur substantial losses as a result of: · Injury or loss of life; · Severe damage to and destruction of property, natural resources or equipment; · Pollution and other environmental damage; · Clean-up responsibilities; · Regulatory investigation and penalties; · Suspension of our operations; and · Repairs necessary to resume operations. Further, the occurrence of any of these events may impact third parties, including our employees or employees of our contractors, and lead to injury or death or property damage.If we were to experience any of these problems, it could affect well bores, gathering systems and processing facilities, any one of which could adversely affect our ability to conduct operations.We may be affected by any of these events more than larger companies, since we have limited working capital. Further, for some risks, we may not be able to obtain insurance or may choose not to if we believe the cost of available insurance is excessive relative to the risks presented.In addition, pollution and environmental risks generally are not fully insurable.If a significant accident or other event occurs and is not fully covered by insurance, it could adversely affect operations.Moreover, we cannot provide assurance that we will be able to maintain adequate insurance in the future at rates considered reasonable. Any of these risks can cause substantial losses, including personal injury or loss of life, damage to or destruction of property, natural resources and equipment, pollution, environmental contamination or loss of wells and other regulatory penalties. Seasonal weather conditions and other factors adversely affect our ability to conduct drilling activities and other operations at the Slater Dome Field and the Focus Ranch Unit. Oil and natural gas operations in the Rocky Mountains are adversely affected by seasonal weather conditions, and hunting and wildlife restrictions on our leases at the Slater Dome Field and the Focus Ranch Unit.In the Slater Dome Field and the Focus Ranch Unit, certain drilling and other oil and natural gas activities can only be conducted during limited times of the year, typically during the summer months. This limits our ability to operate in this area and can intensify competition during those times for drilling rigs, oil field equipment, services, supplies and qualified personnel, which may lead to periodic shortages. These constraints and the resulting shortages or high costs could delay our operations and materially increase our operating and capital costs, which could have a material adverse effect upon the Company and its results of operations. 15 There can be no assurance that any of our wells will become profitable. Our wells may become uneconomic in the event water or other deleterious substances are encountered which impair or prevent the production of oil and/or gas from the wells or if the price of natural gas remains low. The production of coal bed methane gas requires dewatering for the coal gas to be extracted, which results in water being produced in large volumes, especially in the early stages of production.Our ability to remove and economically dispose of sufficient quantities of water from the coal seam will determine whether or not we can produce coalbed methane gas in commercial economic quantities.In addition, production from any well may be unmarketable if it is contaminated with water or other deleterious substances.The failure of our wells as a result of these or other events that impair the production of gas will have a material adverse effect upon our results of operations. Most of our competitors have greater resources than we have, and we may not have the resources necessary to successfully compete with them. Competition in the oil and gas industry is intense. Our competitors include major oil companies and other independent operators, most of which have financial resources, staffs and facilities substantially greater than ours. We also face intense competition in obtaining capital for drilling and acquisitions and are at a competitive disadvantage compared with larger companies, which may have a material adverse effect upon the results of operations of the Company. Compliance costs with recently enacted changes in the securities laws and regulations pursuant to the Sarbanes-Oxley Act of 2002 will increase our costs. The Sarbanes-Oxley Act of 2002 that became law in July 2002 has required changes in some of our corporate governance, securities disclosure, accounting and compliance practices. In response to the requirements of that act, the Securities and Exchange Commission has promulgated rules on a variety of subjects. Compliance with these rules as well as the Sarbanes-Oxley Act of 2002 has increased our legal, financial and accounting costs, and we expect the cost of compliance with these new rules to continue to increase and to be permanent. Further, the new rules may increase the expenses associated with our director and officer liability insurance. We have identified Material Weaknesses in our Internal Controls over Financial Reporting. Section 404 of the Sarbanes-Oxley Act of 2002 (“Section 404”) requires us to include management's assessment of the effectiveness of our internal controls over financial reporting in our Annual Report on Form 10-K. A material weakness is defined as a significant deficiency or combination of significant deficiencies, that results in a reasonable possibility that a material misstatement of our financial statements will not be prevented by our internal control over financial reporting. In connection with the preparation of this Annual Report, management of the Company identified material weaknesses in the Company's internal controls over financial reporting. Because of these material weaknesses, there is heightened risk that a material misstatement of our financial statements will not be prevented or detected. We intend to take steps to remediate our material weaknesses, including hiring additional accounting and finance personnel and engaging consultants, but we cannot assure you that our efforts to remediate these internal control weaknesses will be successful, that similar material weaknesses will not recur or that we will not identify new material weaknesses. In the event that we do not adequately remedied these material weaknesses, and if we fail to maintain proper and effective internal controls in future periods, we could become subject to potential review by the Securities and Exchange Commission or other regulatory authorities, which could require additional financial and management resources and could compromise our ability to run our business effectively, could cause investors to lose confidence in our financial reporting and could have a material adverse effect upon the Company and could result in a reduction in the price of our common stock. We may be unable to retain key employees or recruit additional qualified personnel. Due to the current demand for employees in the oil and gas industry, our extremely limited number of employees means that we could be required to spend significant sums of money to locate and train new employees if we require additional employees in the future or if any of our existing employees resign or depart for any reason.Due to our limited operating history, financial resources and familiarity with our operations, we have a significant dependence on the continued service of our existing officers, Samyak Veera and Tristan Farel. We do not carry key man life insurance on either Messrs. Veera or Farel.We may not have the financial resources to hire a replacement if one or both of our officers were unavailable for any reason. The loss of service of either of these individuals could, therefore, significantly and adversely affect our operations. 16 Samyak Veera, our CEO and President may become subject to conflicts of interest. Samyak Veera, the Company’s Chief Executive Officer and President, devotes such time as he deems necessary to perform his duties to the Company and is subject to various conflicts of interest.Mr. Veera devotes other time to other business endeavorsand has responsibilities to other entities.Further, Mr. Veera is the sole director of Iris Energy Holdings Ltd., the largest holder of common stock in the Company, and exercises voting and dispositive power of the securities owned by it. Because of these relationships, Mr. Veera may become subject to conflicts of interest. Colorado law and our Articles of Incorporation may protect our officers and directors from certain types of lawsuits. Colorado law provides that our officers and directors will not be liable to us or our stockholders for monetary damages for all but certain types of conduct as officers and directors.Our Articles of Incorporation permit us to indemnify our officers and directors against all damages incurred in connection with our business to the fullest extent provided or allowed by law.The exculpation provisions may have the effect of preventing stockholders from recovering damages against our directors caused by their negligence, poor judgment or other circumstances.The indemnification provisions may require us to use our limited assets to defend our officers and directors against claims, including claims arising out of their negligence, poor judgment or other circumstances. Sales of a substantial number of shares of our common stock into the public market may result in significant downward pressure on the price of our common stock and could affect the ability of our stockholders to realize the current trading price of our common stock. We have a large number of shares eligible for future sale.Sales of a substantial number of shares of our common stock in the public market could cause a reduction in the market price of our common stock. As of October 19, 2010, there were 68,325,516 shares of our common stock outstanding (78,864 have not been issued for technical reasons) and 18,798 shares of our $0.001 par value Series B 12% Cumulative Convertible Preferred Stock (“Series B preferred stock”) issued and outstanding. If all of the Series B preferred stock, warrants and options to acquire shares of our common stock we currently have outstanding were converted into shares of common stock or were exercised, we would have to issue an additional 14,973,301 shares of our common stock for a then total of 83,298,817 shares of our common stock issued and outstanding.Further, as of October 19, 2010, our officers and directors or their affiliates own 37,845,380 shares of our common stock, or 55% of our currently outstanding shares of common stock that may be sold pursuant to Rule 144.Further, we may issue up to 10,000,000 shares of our common stock under the 2007 Omnibus Long Term Incentive Plan.As a result, a substantial number of our shares of common stock may be issued and may be available for immediate resale, which could have an adverse effect on the price of our common stock. The trading price of our Common Stock on has fluctuated, and will likely continue to fluctuate significantly. Since June 4, 2004, our common stock has traded as low as $0.08 and as high as $3.25. In addition, the trading volume in our common stock may fluctuate and cause significant price variations to occur.In addition to the volatility associated with pink sheet securities in general, the value of your investment could decline due to the impact of any of the following factors, or other factors not set forth herein, upon the market price of our Common Stock: · Changes in the world wide price for oil or natural gas; · Disappointing results from our discovery or development efforts; · Failure to meet our revenue or profit goals or operating budget; · Decline in demand for our Common Stock; · Changes in general market conditions; · Lack of funding for continued operations; · Investor perception of our industry or our prospects; or · General economic trends. 17 In addition, stock markets have experienced extreme price and volume fluctuations, and the market prices of securities have been highly volatile. These fluctuations are often unrelated to operating performance and may adversely affect the market price of our Common Stock. We will require additional capital and we may be unable to obtain needed capital or financing on satisfactory terms, if at all. The oil and natural gas industry is capital intensive. We make and expect to continue to make substantial capital expenditures in our business and operations for the exploration for and development, production and acquisition of oil and natural gas reserves. To date, we have financed capital expenditures primarily with sales of our equity securities, debt financing and cash generated by operations. To accomplish our plan of operations, we will be required to seek additional financing. There can be no assurance as to the availability or terms of any additional financing.Even if additional capital is needed, we may not be able to obtain debt or equity financing on terms favorable to us, or at all. The failure to obtain additional financing could result in a curtailment of our operations relating to exploration and development of the Slater Dome Field and the Focus Ranch Unit or of our other prospects, which in turn could lead to a possible loss of properties. Issuances of additional shares of our stock in the future could dilute existing shareholders' holdings and may adversely affect the market price of our Common Stock.We have the authority to issue, without stockholder approval, up to 500,000,000, shares of Common Stock.Because our Common Stock is traded on the Pink Sheets and is not listed on an exchange, we are not required to solicit shareholder approval prior to issuing large blocks of our stock. Any such future issuances could be at values substantially below the price paid for our Common Stock by our current shareholders. In addition, we could issue large blocks of our Common Stock to fend off unwanted tender offers or hostile takeovers without further stockholder approval. The issuance of our stock may have a disproportionately large impact on its price compared to larger companies. Our Common Stock is classified as a “penny stock” under SEC rules which limits the market for our Common Stock. Since inception of trading in June 2004, our Common Stock has not traded at $5 or more per share. Because our stock is not traded on a stock exchange or on the NASDAQ National Market or the NASDAQ Small Cap Market, if the market price of the Common Stock is less than $5 per share, the Common Stock is classified as a “penny stock.” SEC Rule 15g-9 under the Exchange Act imposes additional sales practice requirements on broker-dealers that recommend the purchase or sale of penny stocks to persons other than those who qualify as an “established customer” or an “accredited investor.” This includes the requirement that a broker-dealer must make a determination that investments in penny stocks are suitable for the customer and must make special disclosures to the customers concerning the risk of penny stocks. Many broker-dealers decline to participate in penny-stock transactions because of the extra requirements imposed on those transactions. Application of the penny-stock rules to our Common Stock reduces the market liquidity of our shares, which in turn affects the ability of holders of our Common Stock to resell the shares they purchase, and they may not be able to resell at prices at or above the prices they paid. The Series B Convertible Preferred Stock that we have issued adversely affects the right of the Common Stockholders. Our Series B Preferred Stock pays cumulative preferred dividends equal to 12% per year, provides a preference in payment of dividends, redemption and liquidation over the Common Stock and Series B Preferred Stock and will, upon conversion, have all of the rights of our Common Stock.As of February 28. 2010, the Company had an aggregate of accrued and unpaid dividends totaling $1,030,565.Our Board of Directors has the authority to issue additional preferred stock, which could discourage potential takeover attempts or could delay or prevent a change in control through a merger, tender offer, proxy contest or otherwise by making these attempts more difficult or costly to achieve. 18 Control by Management. As of October 19, 2010, Iris Energy owns approximately 51% of our issued and outstanding shares of common stock and Mr. Veera owns approximately 4% of our issued and outstanding shares of common stock. If Mr. Veera were to convert all of his options to purchase additional shares of our common stock, his ownership would increase to approximately 7% of our issued and outstanding shares of common stock. Mr. Veera is the sole director of Iris Energy and exercises voting and dispositive power of the securities owned by Iris Energy, therefore Iris Energy and Mr. Veera are able to influence the outcome of all matters submitted to our shareholders for approval, regardless of the preferences of the minority shareholders.Further, the interests of Iris Energy and Mr. Veera may or may not be different than the interests of the other shareholders. Item 1B.Unresolved Staff Comments Not applicable to smaller reporting companies. Item 3.Legal Proceedings Stull Ranch Litigation and Stull Ranch Arbitration. In June 2009, New Frontier Energy, Inc. (the “Company”), Stull Ranches, LLC, and Clayton Williams Energy, Inc. entered into a settlement agreement (the “Settlement Agreement”) relating to an Easement Agreement granted by Stull Ranches, LLC to Clayton Williams Energy, Inc. which granted access to a road which serviced the Federal 12-1 and Federal 3-1 wells in the Focus Ranch Unit.Pursuant to the terms of the Settlement Agreement, the Company is obligated to pay Stull Ranches’ attorneys’ fees and litigation expense in connection with the lawsuit to allow the assignment of the easement in an amount to be decided in an arbitration (the “Stull Ranch Arbitration”). Pursuant to the Settlement Agreement, the parties agreed on a range of between $350,000 and $1,000,000 of the attorneys’ fees and litigation expense that Stull Ranches, LLC may collect from the Company. On February 5, 2010, the arbitrator in the Stull Ranch Arbitration awarded the attorneys for Stull Ranches, LLC attorneys’ fees in the amount of $779,599 and such amount was paid in full as of February 11, 2010. Hedberg & Howell, LLC Litigation On November 25, 2009, Hedberg and Howell, LLC, a law firm that previously provided legal services to the Company, filed a complaint in the District Court of Arapahoe County, Colorado (Case No. 09CV2609) against the Company alleging breach of contract for failure to pay certain legal fees.The plaintiff in this matter is seeking compensatory damages of $39,336, plus costs and attorney fees.The Company has disputed the legal fees that are the subject matter of this litigation and has filed an answer in response to the complaint asserting various defenses.On September 1, 2010, the Company settled this dispute by making payment of $47,500. Involuntary Bankruptcy Petition On March 5, 2010, a petition for involuntary Chapter 7 bankruptcy entitled In re New Frontier Energy, Inc. (Case No. 10-14517HRT) (the “Petition”) was filed against the Company in the United States Bankruptcy Court, District of Colorado (the “Bankruptcy Court”) by five Petitioning Creditors (the “Petitioners”).After discussion with the Petitioners, on March 18, 2010, the Company and the Petitioners filed a joint motion to dismiss the Petition.In connection with the joint motion to dismiss, the Company agreed not to seek or obtain judgment, sanctions or other relief against the Petitioners for filing the Petition and any claims against any person or entity that caused the dissemination of the filing to a certain oil and gas publication.A copy of the joint motion to dismiss the Petition was sent to all of the Company’s creditors and no objections to the motion were received.On March 31, 2010, the Bankruptcy Court granted the joint motion to dismiss the Petition. 19 Aspen Drilling Litigation On March 26, 2009, the Company brought an action for breach of contract against Aspen Drilling, LLC, a drilling contractor, to recover an unused drilling deposit (Arapahoe County District Court, 2009CV689, New Frontier Energy, Inc. v. Aspen Drilling, LLC).The Company is seeking to recover the deposit in the amount of $217,200, which is reserved in full at February 28, 2010.The Company received a default judgment in its favor on March 27, 2009. The Company has begun collection proceedings, but there can be no assurance of any recovery. Standard Investment Corp. Litigation On August 11, 2010, Standard Investment Corp. (“Standard”) served the Company with a complaint in the District Court, City and County of Denver, Colorado (Case No. 2010CV6233) alleging breach of contract, tortuous interference and unjust enrichment for failure to pay certain commissions Standard alleges due to it pursuant to an agreement (the “Standard Agreement”).Standard is seeking damages in the amount of $64,000 plus 4% of all additional capital invested by Entec Energy Limited (sic) with the Company plus interest, costs and attorney fees. On October 4, 2010, the Company filed an answer and counterclaim against Standard. The Company denies that it breached the Standard Agreement. Further, the Company alleges breach of contract, breach of the covenant of good faith and fair dealing and unjust enrichment against Standard.The Company is seeking compensatory damages, plus interest, costs and attorney fees in the counterclaim.As of the date of this Annual Report, the outcome of this matter cannot be determined. Slaterdome Gas, Inc. Litigation On or about July 20, 2010, the Company brought an action (the “Slaterdome Complaint”) for breach of contract, unjust enrichment and foreclosure of contractual liens against Slaterdome Gas, Inc. to recover unpaid debts in connection with an Operating Agreement that the Company and Slaterdome Gas, Inc. are parties to covering certain lands in Moffat County, Colorado and Carbon County, Wyoming (District Court, Moffat County, Colorado 2010CV65).The Company is seeking to recover damages in an amount to be proven at trial and for the foreclosure of a contractual lien on certain property owned by Slaterdome Gas, Inc.On November 7, 2010, Slaterdome Gas, Inc. filed an answer and counterclaim against the Company asserting various defenses to the Slaterdome Complaint and asserts a claim for specific performance for the assignment of certain oil and gas rights on certain lands in Moffat County, Colorado and Carbon County, Wyoming and to quiet title to such oil and gas rights.As of the date of this Annual Report, the outcome of this matter cannot be determined. Item 4.(Removed and Reserved). PART II Item 5. Market for Common Equity and Related Stockholder Matters and Issuer Purchase of Equity Securities. In the period from June 4, 2004 until February 20, 2010, shares of our Common Stock were traded on the Over-the-Counter Bulletin Board under the symbol “NFEI.OB.”As of February 21, 2010, our common stock became subject to quotation on the pink sheets under the symbol “NFEI.PK”. The market for our Common Stock is limited, volatile and sporadic. The following table sets forth the high and low sales prices relating to our Common Stock for the last two fiscal years on a quarterly basis, as quoted by NASDAQ and yahoo finance. These quotations reflect inter-dealer prices without retail mark-up, markdown or commissions and may not reflect actual transactions. Quarter Ended High Bid Low Bid August 31, 2010 $ $ May 31, 2010 $ $ February 29, 2010 $ $ November 30, 2009 $ $ August 31, 2009 $ $ May 31, 2009 $ $ February 28, 2009 $ $ November 30, 2008 $ $ 20 Holders On November 29, 2010, the closing price of our Common Stock was $0.17.As of October 19, 2010, we had approximately 1,723 shareholders of record, which does not include shareholders whose shares are held in street or nominee names. We believe that as of October 19, 2010, there are approximately 2,045 beneficial owners of our Common Stock. Dividend Policy We have not declared or paid cash dividends on our Common Stock in the preceding two fiscal years.We currently intend to retain all future earnings, if any, to fund the operation of our business, and, therefore, do not anticipate paying dividends in the foreseeable future.Future cash dividends, if any, will be determined by our board of directors. Securities Authorized For Issuance Under Compensation Plans The table set forth below presents the securities authorized for issuance with respect to the 2003 Plan and the 2007 Plan under which equity securities are authorized for issuance as of February 28, 2010. Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in the 1st column) Equity Compensation Plans approved by security holders $ Equity Compensation Plans not approved by security holders $ - Total $ Recent Sales of Unregistered Securities The Company has no recent sales of unregistered securities that have not been previously disclosed. 21 Item 6.Selected Financial Data The following selected financial data should be read in conjunction with the financial statements and related notes thereto appearing elsewhere in this Form 10-K.The selected financial data as of February 28, 2010 and February 28, 2009, and for each of the fiscal years then ended and have been derived from our financial statements which have been audited by our independent auditors included elsewhere in this Form 10-K.The selected financial data provided below is not necessarily indicative of our future results of operations or financial performance. February 28, 2010 February 28, 2009 Revenue $ $ Loss from operations $ ) $ ) Other income (expense), net $ $ ) Net loss attributable to common shareholders $ ) $ ) Weighted average shares outstanding Basic and diluted net loss per share $ ) $ ) Working capital $ ) $ ) Current assets $ $ Total assets $ $ Current liabilities $ $ Long-term liabilities $ $ Total liabilities $ $ Total Shareholders’ equity $ $ Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Business Overview The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this Annual Report, particularly in the section entitled “Risk Factors.”Our consolidated audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion and analysis covers our plan of operation for the next twelve months.It discusses our financial condition at February 28, 2010, and changes in our financial condition since February 28, 2009, the end of the prior fiscal year.It also covers our results of operation for the fiscal years ended February 28, 2010, and February 28, 2009. The following discussion and analysis should be read in conjunction with the audited financial statements and the related notes included elsewhere in this Form 10-K. We are an independent energy company engaged in the exploration, development, acquisition, and production of natural gas and crude oil. The Company’s operations are conducted entirely in the continental United States, principally in the Green River Basin in Colorado and Wyoming and the Denver Julesberg Basin in Colorado. As of February 28, 2010 and 2009, there were no recoverable reserves from the Company’s wells in the Greater Green River Basin based upon the existing price of natural gas and the costs required to drill new wells or conduct operations. 22 In November 2009, the Company began a two well drilling program targeting the Niobrara formation, successfully drilling the Robidoux 13-15T and the Battle Mountain 14-15 to the targeted depths.Analysis and operations are ongoing to determine whether these wells are economically viable. During the fiscal year ended February 28, 2010, the Slater Dome Field produced 230,439 Gross MCF of gas, of which 52,165 Gross MCF was used in operations and 178,274 Gross MCF was delivered. The Company is currently developing a plan of operations in conjunction with Entek for future operations. The resolution of and outcome of these discussions are not determinable as of the date of this Form 10-K. Pursuant to the terms and conditions of the Participation Agreement, Entek had the right, after agreeing to proceed with Phase II (as defined in the Participation Agreement) of the Participation Agreement, to elect to become the operator of the Focus Ranch Unit and the Slater Dome Field.Entek made this election and effective May 1, 2010, we filed an assignment with the appropriate regulatory agencies naming Entek as operator of the Focus Ranch Unit and the Slater Dome Field. On June 4, 2010, NFEI entered into a Purchase and Sale Agreement with Carrizo Oil & Gas, Inc. (“Carrizo”) to sell its interest in certain oil and gas leases (the “Leases”) in the Denver Julesburg Basin in Weld and Morgan Counties, Colorado. (Please see “Our Oil and Gas Operations” above for more details). On September 1, 2010, NFEI entered into a Joint Exploration Agreement (the “Agreement”) with Yuma Exploration and Production Company, Inc. (“Yuma”), whereby NFEI will participate in the shooting, processing and interpretation of a 3-D seismic survey, the generation of prospects, the acquisition of leases, and the exploration, development and production of oil and gas prospects generated from the 3-D seismic in the Calcasieu and Jefferson Davis Parishes in Louisiana (Project Area”). Upon execution of the Agreement, the Company made an initial payment of approximately $680,000 to Yuma. How We Evaluate Our Operations We use a variety of financial and operational measurements to analyze our operating performance. These measurements include production levels, trends and prices, production volumes and trends, operating expenses, general and administrative expenses and operating cash flow. Oil and gas revenue is the product of our production multiplied by the price that we receive for that production. Because the price that we receive is highly dependent on many factors outside of our control, production is the primary revenue driver over which we have some influence. Examples of activities that can positively influence production include drilling new wells, minimizing production downtime due to equipment malfunction, well workovers and cleanouts and recompletions of existing wells. The price of natural gas has been extremely volatile, and we expect that this volatility will continue. Given the inherent volatility of natural gas prices, we plan our activities and budget based on sales price assumptions that we believe to be reasonable. Results of Operation Year Ended February 28, 2010 Compared to the Year Ended February 28, 2009 Oil and Gas Sales. Our oil and gas sales decreased $939,150 or 77% to $280,415 during fiscal year ended February 28, 2010 compared to oil and gas sales of $1,219,565 during the fiscal year ended February 28, 2009. The decrease in oil and gas sales is primarily attributable to the decreased production from the Slater Dome Field together with decreased sale prices. Sales volumes were 88,060 Mcf in the fiscal year ended February 28, 2010 compared to 190,690 Mcf in fiscal year ended February 28, 2009, a decrease of 102,630 Mcf or 54%. The average sales price of natural gas sales for the fiscal year ended February 28, 2010, was $3.18 per Mcf compared to $6.02 per Mcf in fiscal year ended February 28, 2009, a decrease of $2.84 per Mcf or 47%. The decrease in production is principally related to the Slater Dome Field being shut-in during July and August 2009, due to the economic conditions and scheduled maintenance on several wells. During the fiscal year February 28, 2009, we enjoyed a full year of production from 6 wells that were drilled during fiscal year ended February 29, 2008. The decrease in the price of natural gas is a function of the general market conditions for natural gas. 23 Gas Gathering Income. During the fiscal year ended February 28, 2010, SDG’s gathering fees from the Gas Gathering Pipeline were $165,878, an increase of $29,761 or 22% as compared to February 28, 2009, which generated gathering fees of $136,117. The increase in the gas gathering fees is the result of the Participation Agreement with Entek. The gas gathering fees are included in the costs which are Qualifying Development Expenses (as defined in the Participation Agreement) that Entek is required to spend in order to earn up to a maximum of 55% of our working interest. As such, the fees that were generated from gathering fees between August 2009 and February 2010 were not eliminated upon consolidation of SDG and NFEI. Production volumes charged by SDG decreased during the year due to the field being shut-in for two months and the general decline curve. Exploration Costs. Exploration costs were $76,411 during the fiscal year ended February 28, 2010, as compared to $221,841 during the fiscal year ended February 28, 2009, a decrease of approximately $145,000 or 66%. This decrease was primarily due to a decrease in geological consulting and due to the joint venture with Entek as initiated with the Participation Agreement. During the first and second quarter of fiscal year February 28, 2010, we only incurred delay rental costs and no geological and geophysical costs because we did not have an exploration program budgeted due to the economic condition of the Company. During the third and fourth quarters of the fiscal year, following the execution of the Participation Agreement with Entek, Entek carried us 100% on all exploration costs. Delay rentals are considered normal in the ordinary course of business. Lease Operating Expense. Lease operating expenses were $318,913 during the fiscal year ended February 28, 2010, as compared to $1,198,538 during the fiscal year ended February 28, 2009, a decrease of $879,625 or 73%. The decrease in lease operating expenses is primarily due to the Participation Agreement, where Entek will expend up to $12.5 million on all Qualified Development Expenses (as defined in the Participation Agreement), which include lease operating expenses. Due to this provision we did not record any lease operating expenses in the third or fourth quarter of the fiscal year ended February 28, 2010. Gas Gathering Costs. Gas gathering costs are related to the gathering system owned and operated by SDG and remained flat coming in at $651 during the fiscal year ended February 28, 2010, compared to $656 during the fiscal year ended February 28, 2009. The cost to operate this pipeline are primarily fixed costs, therefore there is generally not a significant fluctuation in costs year to year. General and Administrative Expense. Our general and administrative expenses increased approximately $2.2 million or 55% to $6.1 million in fiscal year ended February 28, 2010, compared to $3.9 million during the fiscal year ended February 28, 2009. Our general and administrative expenses include both cash and non-cash charges. The increase can be primarily attributed to non-cash charges, which increased $3.0 million or 167%, offset by a decrease in cash charges of $0.8 million or 38% compared to the prior year. The major components of the non-cash and cash charges are as follows. Our non-cash charges included in general and administrative expense include stock-based compensation and allowance for doubtful accounts. We recorded $4.3 million of stock-based compensation during fiscal year ended 2010, compared to $1.7 million during fiscal year ended 2009, an increase of $2.6 million or 169%. Stock-based compensation included $1.7 million related to stock options, of which $0.7 million is related to current year issuances, an additional $0.7 million to a director and our current President and CEO as consideration for services performed for the Company and $1.9 million related to two stock acquisitions by Iris Energy (affiliate), which represented the difference between the acquisition price and the market price of the stock on the date of the acquisition. We also recorded a $0.5 million provision for bad debt during the fiscal year ended 2010, compared to $0.2 million in fiscal year ended 2009. The bad debt expense in the current year is related to one of our working interest partners for past due joint interest billings where we have substantial doubt that we will be able to collect a portion of the outstanding balance. The provision for bad debt in the prior year was related to a drilling contractor’s inability to return advanced funds from the fiscal 2008 drilling program. 24 Cash general and administrative costs decreased $0.8 million during fiscal year ended 2010, compared to fiscal year ended 2009. The major components of our cash general and administrative expenses include professional fees, consulting fees, employee compensation and general office expense. This decrease can be primarily attributed to the Participation Agreement that we entered into with Entek in August 2009. As part of this agreement a portion of certain general and administrative costs were included in the costs that were carried and reimbursed to the Company. During fiscal year ended 2010, approximately $0.5 million of general and administrative costs were reimbursed. There were no costs reimbursed in the prior year. The remaining $0.3 million decrease can be attributed to employee compensation and general office expense. Employee compensation decreased $0.2 million during fiscal year ended 2010 compared to 2009. The majority of this decrease is due to the change in the Company’s CEO and CFO. The former CFO resigned in August 2009, and the CFO position was filled in with contract CFO’s, whose costs are included in consulting fees. In November 2009, the former CEO resigned. The new CEO did not receive a cash salary during fiscal year 2010, and has been compensated with shares of the Company’s stock. Professional and consulting were $0.5 million and $0.2 million, respectively, for fiscal years ended 2010 and 2009. Included in professional and consulting fees are accounting, legal, landman and public relations fees. Accounting fees increased approximately $60,000 compared to the prior year, while public relations fees decrease approximately $60,000 compared to the previous year.Legal and landman fees remained flat for both years. Impairment Expense. We recorded $7.3 million of impairment expense during the fiscal year ended February 28, 2010. Approximately $7.0 million related to oil and gas properties from the assessment of the estimated expected undiscounted future net revenue associated with the properties, considering the current estimated revenue potential and the cost of production, as compared to the carrying value of the properties. The remaining $0.3 million of impairment expense recorded in the current year was related to the our inventory and our Steamboat Property (asset held for sale), which are recorded at lower of cost or market value. We recorded $7.5 million of impairment related to our oil and gas properties in the previous year. Depreciation, Depletion and Amortization Expense. Depreciation, depletion and amortization decreased $0.5 million or 52% to $0.4 million during the fiscal year ended 2010, compared to $0.9 million during the fiscal year ended February 28, 2009. We do not have any proved reserves, therefore our producing properties were all impaired and we did not record any depletion expense during the fiscal year ended 2010 and we only recorded depreciation and amortization related to our gathering facilities. Other Income (Expense). Other income (expense) includes the change in fair value of financial derivative instruments, interest income and interest expense. Other income (expense) increased $3.3 million in fiscal year ended February 28, 2010, compared to fiscal year end February 28, 2009. The primary reason for this increase is related to the adoption of EITF 07-05: Determining Whether an Instrument (or Embedded Feature) is indexed to an Entity’s Own Stock (“EITF 07-05”) on March 1, 2009. Upon its effectiveness, contracts (warrants, conversion features in debt, etc) that embody or embodied full-ratchet or reset provisions (that is, the strike, exercise or conversion prices adjust to pricing in subsequent sales or issuances of the Company’s common stock) no longer meet the definition of Indexed to a Company’s Own Stock and, accordingly, do not meet the exemptions for equity classification provided in ASC 815 Derivatives and Hedging (“ASC 815”). The Series B and Series C Preferred stock contain an anti-dilution provision which provides for conversion price adjustments (“down round protection”), which requires the embedded conversion feature to be bifurcated and presented separately as a liability on the balance sheet. The adoption of EITF 07-05 represents a change in accounting principle, as such the Company recorded a onetime adjustment to beginning accumulated deficit and additional paid in capital of $35,170,000. These financial instruments are re-valued each reporting period, with the changes in the fair value recorded in earnings. During fiscal year ended February 28, 2010, we recorded approximately $3.3 million of income related to the change in the fair value of the derivative financial instruments. 25 Interest income decreased from approximately $66,000 during the fiscal year ended February 28, 2009 to $1,000 during the fiscal year ended February 28, 2010, a decrease of approximately $65,000 or 98% because of the decrease in the amount of cash balances held by the Company. Interest expense was consistent with the prior year. Noncontrolling Interest. The noncontrolling interest in the income of the consolidated subsidiary decreased approximately $27,000 to $10,000 or 73% in fiscal year ended 2010, compared to $37,000 in fiscal year ended 2009. This fluctuation relates to the change in activity in SDG for the respective periods, such fluctuation is considered normal in the ordinary course of business. Distributions of approximately $74,000 were made in fiscal year 2009, while there were no distributions made in the fiscal year ended 2010. Preferred Stock. We charged dividends on the Series B Convertible Preferred Stock in the amount of $213,000 and $261,000 during fiscal year ended 2010 and 2009, respectively, to the loss attributable to common shares. This represented a decrease of $48,000 or 18%. We charged dividends on the Series C Preferred Stock of $411,000 and $544,000, respectively to the loss attributable to common shares during the fiscal years ended February 28, 2010 and 2009, representing a decrease of $133,000 or 24%. The decrease in dividends on the Series B and C Preferred Stock is because of conversions of outstanding shares of the Series B and C Preferred Stock during the fiscal year ended February 28, 2010. Effective December 1, 2009, the 216,000 outstanding shares of Series C Preferred Stock converted into an aggregate 34,099,265 shares of common stock pursuant to the automatic conversion provisions of the Series C Preferred Stock. At February 28, 2010 and 2009, there were 0 and 216,000 shares, respectively of Series C Convertible Preferred Stock outstanding. Liquidity and Capital Resources. In order to meet our goals and objectives, we will have to effectively invest capital into our existing projects and into new projects and acquisitions that are low to medium risk. We will need to seek additional capital, likely through asset sales and debt or equity financings, to continue our proposed operations. We can give no assurance that we will be able to raise such capital on such terms and conditions we deem reasonable, if at all. We will have limited financial resources until such time that we are able to generate such additional financing or additional cash flow from operations. Our ability to achieve profitability and positive cash flow is dependent upon our ability to exploit our oil and gas properties, generate revenue from our business operations and control our costs.Should we be unable to raise adequate capital or to meet the other above objectives, it is likely that we would have to substantially curtail our business activity or cease operating, and that our investors would incur substantial losses of their investment. On June 4, 2010, the Company entered into a Purchase and Sale Agreement with Carrizo Oil & Gas, Inc. (“Carrizo”) to sell its interest in certain leases (“Leases”) in the DJ Basin.The Company received proceeds of approximately $5.0 million (net of related deal expenses) from the sale of the interest in the Leases. We expect that working capital requirements will be funded through a combination of our existing funds, cash flow from operations, issuance of equity and debt securities.Management believes that current cash balances plus cash flow from operations will be sufficient to fund our capital and liquidity needs until at least February 28, 2011. 26 The following table summarizes the Company’s cash flows from operating, investing and financing activities and the amounts and percentage changes between years. The following analysis should be read in conjunction with our consolidated financial statement of cash flows. February 28, 2010 February 29, 2009 Increase (Decrease) Net cash used in operating activities $
